
	

113 HR 2769 : Stop Playing on Citizens’ Cash Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2769
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To impose a moratorium on conferences held
		  by the Internal Revenue Service.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Playing on Citizens’ Cash
			 Act.
		2.Moratorium on IRS
			 conferencesThe Internal
			 Revenue Service shall not hold any conference until the Treasury Inspector
			 General for Tax Administration submits a report to Congress—
			(1)certifying that
			 the Internal Revenue Service has implemented all of the recommendations set out
			 in such Inspector General’s report titled Review of the August 2010 Small
			 Business/Self-Employed Division’s Conference in Anaheim, California,
			 and
			(2)describing such
			 implementation.
			
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
